Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the filing of the Request for Continued Examination (RCE) and amendment filed on 1/5/22. As directed by the amendment, claims 1 and 3-4, 7-9, 12-13, and 16 have been amended, claim 2 has been canceled, and no claims have been added. Thus, claims 1 and 3-16 are pending in the application.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/22 has been entered.
Claim Interpretation- 35 USC § 112 – Sixth Paragraph/35 USC § 112(f)

2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
At present, no claims are interpreted under 35 USC 112(f).
Claim Objections
3.	Claim 1 is objected to because the term “an waist fixing member” (ln. 5) should read --a waist fixing member--.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

5.	Claims 1, 3-11, and 14-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Goldfarb et al (2015/0142130).
	Regarding claim 1, Goldfarb discloses a walking assistance robot (Figs. 4A-4C, exoskeleton 100) comprising: at least one joint (Fig. 4A, hip joints 102R/L, knee joints 104R/L); a housing configured to accommodate an element to control the walking assistance robot (Figs. 4B-4C, control systems 116R/L lie in the housing of the thigh segments 108R/L); a waist fixing member configured to fix the housing to a part of a wearer’s body (Fig. 4C, upper fastening points 101 form slots for a waist fixing belts); see [0074]); a support member configured to be fixed to the wearer’s upper leg by a fixing member (Fig. 4C, lower fastening points 101 form slots for thigh fixing straps; see [0074]); and a processor configured to control movement of the walking assistance robot based on a motion state of the at least one joint (Fig. 6, data processor 604; [0010] discloses that the walking assistance robot may provide gravity compensation with the joint is working against gravity and may provide joint-level damping when working with gravity), and to decelerate the motion of the at least one joint when the motion of the at least one joint is in a negative work state ([0010] discloses providing joint-level damping when the joint is working with gravity (i.e. when the joint-level energy gradient is negative)).
	Regarding claim 3, Goldfarb discloses a motion detector including at least one of a sensor configured to sense a motion of the at least one joint and measure information related to the motion of the at least one joint, wherein the sensor includes an 
	Regarding claim 4, Goldfarb discloses the processor as configured to determine a change in a motion state of the at least one joint based on the sensed or measured motion of the at least one joint ([0064] discloses detecting transitions between walking states (e.g. between swing and stance states) by using sensed motion of the at least one joint such as changes in angular velocity of the leg segments).
	Regarding claim 5, Goldfarb discloses the processor as configured to determine if the at least one joint is in a positive work state or a negative work state based on the sensed or measured motion of the at least one joint ([0010] discloses detecting if the joint is in a positive energy gradient or a negative energy gradient by using the sign of the product of torque and joint angular velocity).
	Regarding claim 6, Goldfarb discloses the processor as configured to calculate movement information related to the sensed or measured motion of the at least one joint ([0010] discloses calculating whether the joint is working with gravity or against gravity, which is a type of movement information).
	Regarding claim 7, Goldfarb discloses the processor as configured to collect motion information related to the motion of the at least one joint associated with at least one point in time, the motion information including an angle of the at least one joint ([0014] discloses determining or sensing joint angles).
	Regarding claim 8, Goldfarb discloses the processor as configured to calculate the power of the at least one joint based on torque of the at least joint ([0010] discloses 
	Regarding claim 9, Goldfarb discloses the processor as configured to control the movement of the walking assistance robot based on torque of the at least one joint by, accelerating the motion of the at least one joint when the motion of the at least one joint is in a positive work state ([0010] discloses performing gravity compensation (i.e. applying a force that would accelerate the joint to some degree) when the joint-level energy gradient is positive (i.e. when the joint is working against gravity)).
	Regarding claim 10, Goldfarb discloses the processor as configured to accelerate the motion by applying an active component of the torque to the at least one joint, the active component of the torque determined using a torque variation pattern calculated based on previous motion of the at least one joint ([0064] discloses that the applied active torque is based on the phase of gait the user is in; see [0058]-[0059] for the three different states and associated torque variation patterns based on the gait state the user is currently in).
	Regarding claim 11, Goldfarb discloses the processor as configured to determine the torque variation pattern based on a time a walking stage changed from a previous walking state to a current walking state ([0064] discloses determine which torque variation patter to use based on the timing of the walking state the user is currently in), information regarding a torque variation position ([0014] discloses determining joint angles of the exoskeleton, which is information regarding what torque variation position the user would be currently in), and information regarding maximum joint torque in the 
	Regarding claim 14, Goldfarb discloses at least one of accelerating the motion and decelerating the motion including additionally applying a dynamic compensation torque to the at least one joint ([0010] discloses providing active gravity compensation that would be dynamic)
	Regarding claim 15, Goldfarb discloses the at least one joint including a hip joint and a knee joint (Figs. 4A-4C depicts both hip and knee joint actuators).
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Goldfarb, as applied to claim 10 above, in view of Unluhisarcikli (2013/0226048).
Regarding claim 12, Goldfarb discloses the processor configured to apply active torque to a joint upon acceleration of the motion ([0010] discloses active gravity compensation).
Goldfarb does not disclose a weighting value based on similarity of a walking period between a wearer and the walking assistance robot that is added to the active 
However, Unluhisarcikli teaches a lower extremity exoskeleton that uses a synchronization algorithm to assist the exoskeleton in matching its motions with the motions of the user ([0076]-[0088] discloses a synchronization algorithm that modifies the reference trajectory of the joint to match the cadence of the patient). Unluhisarcikli additionally teaches that variable weighting functions can be used to vary the target trajectories of the joint in both the temporal domain and the spatial domain ([0094]), wherein adjustments in the spatial domain would include adding to any active torque.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Goldfarb to utilize a synchronization algorithm that includes variable weighting functions to adapt target trajectories of the joint in the temporal and spatial domains as taught by Unluhisarcikli in order to better match the actions of the device with the actions of the user. 
Regarding claim 13, the modified method of Goldfarb (as modified in the rejection of claim 12 above) has the processor configured decelerate the motion including applying a damping component of the torque to the at least one joint, the damping torque based on an angular velocity of the at least one joint (Goldfarb, [0010], discloses  joint level damping when the joint is moving with gravity) or a weighting value, the weighting value based on similarity of a walking period between a wearer and the walking assistance robot (Unluhisarcikli, [0094] teaches that variable weighting functions can be used to vary the target trajectories of the joint in both the temporal domain and the spatial domain, whereby such trajectory adjustments in the spatial .
Allowable Subject Matter
8.	Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose the processor configured to “calculate the torque of the at least one joint such that the torque selectively includes different combinations of an active component and a damping component based on the motion state” (claim 16, ln. 5-7).
Response to Arguments
9.	Applicant’s arguments filed on 1/5/22 on Page 10 with respect to claim 1 and regarding Han and Dariush not disclosing controlling movement of a walking assistance device to decelerate motion of a joint when the motion of the joint is a negative work state, wherein said walking assistance device includes a housing, a waist fixing member, and a support have been considered, but are moot in view of the new grounds of rejection presented above in this office action.  The newly applied reference of Goldfarb discloses decelerating motion of a joint when the motion of the joint is in a negative work state (see [0010], which discloses damping a joint when the joint is moving with gravity in a “negative” joint-level energy gradient).
Conclusion 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785